Exhibit 10.6

 

SRS LABS, INC.

Non-Employee Director Compensation Policy

 

Cash Compensation.    Directors who also are employees of the Company are not
paid any fees or remuneration, as such, for their service on the Board or on any
Board committee.  Each non-employee director of the Company will receive an
annual retainer of $12,000.  In addition, the chairs and members of the standing
committees of the Board will receive the following supplemental annual
retainers:

 

Committee

 

Chair

 

Members

 

Audit

 

$

12,000

 

$

9,000

 

Compensation

 

$

11,000

 

$

8,000

 

Nomination & Corporate Governance

 

$

8,000

 

$

6,000

 

 

The Lead Director will also receive a supplemental annual retainer of $14,000. 
All non-employee directors of the Company will also receive meeting fees as
follows:

 

·                  a $1,000 fee per meeting for each Board meeting attended,
either by telephone or in person

·                  a $500 fee per meeting for each Committee meeting attended,
either by telephone or in person

·                  a $1,000 fee per day for Company’s annual “Technology
Symposiums”

·                  a $1,000 fee for Board Training only if such Board Training
is longer than 4 hours; for Board Training under 4 hours, no fee will be paid.

·                  A $1,000 fee for Company’s “Vision” meetings will be paid
only if such meeting is held independently from a Board meeting.

 

Travel Expenses.    Each non-employee director who resides outside the Southern
California area is entitled to receive reimbursement for reasonable travel
expenses in accordance with the Company’s travel expense policy, with respect to
each Board or Board committee meeting held in Southern California that such
non-employee director attends in person.  For Board or Board Committee meetings
held outside the Southern California area, each non-employee director is
entitled to receive reimbursement for reasonable travel expenses in accordance
with the Company’s travel policy for meetings such non-employee director attends
in person.

 

Non-employee Directors’ Plan.    Each non-employee director is eligible to
receive stock options under the SRS Labs, Inc. Amended and Restated 1996
Non-employee Directors’ Stock Option Plan (the “Non-employee Directors’ Plan”),
a non-discretionary, formula stock option plan.  Under the Non-employee
Directors’ Plan, (a) each non-employee director who first becomes a member of
the Board is granted an option to purchase 10,000 shares of Common Stock
automatically upon election to the Board of Directors which vests upon the date
of grant, and (b) each non-employee director is granted an option to purchase
15,000 shares of Common Stock automatically effective at the close of business
on the date of each of the Company’s annual meeting of stockholders at which
such non-employee director is elected which vests in three equal annual
installments commencing on the first anniversary of the applicable date of
grant.

 

1

--------------------------------------------------------------------------------


 

2006 Stock Incentive Plan.  Each non-employee director also is eligible to
receive awards under the Company’s 2006 Stock Incentive Plan (the “2006  Plan”),
a discretionary plan currently administered by the Compensation Committee. 
Under the Board’s policy, each non-employee member of the Board of Directors
will be granted an option to purchase 25,000 shares of the Company’s Common
Stock pursuant to the Incentive Plan, effective as of the close of business on
the date of each annual meeting of stockholders at which such non-employee
director is re-elected as a non-employee director or continues in office as an
incumbent director, with the following terms and conditions: (a) the options
shall be subject to all terms and conditions of the Incentive Plan; (b) the
options shall vest as follows: 1/4th to vest one year after the date of grant;
and 1/16th every three months during the next three successive years thereafter;
(c) the options shall have a term of 10 years from the date of grant; and
(d) the exercise price shall be the fair market value of the Company’s Common
Stock on the date of grant.

 

--------------------------------------------------------------------------------